Citation Nr: 1742109	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for irritable bowel syndrome (IBS) on an extraschedular basis.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to March 4, 2014, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 and April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran's IBS is characterized by symptoms not greater than severe diarrhea with constant abdominal distress and has not resulted in frequent hospitalization or marked interference with employment.

2.  Prior to March 4, 2014, the Veteran's service-connected IBS, then her sole service-connected disability, did not render her incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular rating in excess of 30 percent for service-connected IBS have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7319 (2016).

2.  Prior to March 4, 2014, the criteria for TDIU were not met.  38 U.S.C.A. §§ 1155, 5110(a), (b) (2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the May and July 2015 BVA remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to an evaluation in excess of 30 percent disabling for irritable bowel syndrome on an extraschedular basis.

The Veteran asserts that the current severity of her service-connected IBS is not adequately contemplated by the rating criteria.  She further contends that the Board should reject the administrative opinion by the Director of Compensation and Pension Services (DCPS), which concluded that the medical evidence failed to show that the Veteran is unemployable in all environments, including a sedentary one, due to her service-connected disabilities.  She contends that she is entitled to an extraschedular evaluation in excess of 30 percent disabling for her service-connected IBS.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such separate disability ratings are known as "staged" ratings.

In this case, the RO has evaluated the Veteran's service-connected IBS as 30 percent disabling under Diagnostic Code (DC) 7319 for "irritable colon syndrome" (spastic colitis, mucous colitis, etc.).  Under DC 7319, a 30 percent rating is assigned for severe symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the maximum schedular rating under the code.  38 C.F.R. § 4.114, DC 7319 (2016).

Review of the record indicates that the Veteran has undergone numerous VA examinations.  During a February 2016 examination, the Veteran reported a history of abdominal cramps associated with chronic and frequent watery diarrhea, sometimes precipitated by coughing which causes anal leakage and occasional urinary leakage.  She also noted frequent coughing due to her existing diagnosis of chronic obstructive pulmonary disease (COPD) and excessive use of nonsteroidal anti-inflammatory drugs (NSAIDs) to treat chronic hip and joint pain.  The Veteran denied use of over-the-counter (OTC) medications or any other form of medical intervention, including surgery, to treat her IBS symptoms.  According to the Veteran, in February 2006, she was discharged from her employment as a field officer with VA's Huntington Regional office due to excessive absenteeism caused by her IBS.  

On examination, the VA examiner noted the Veteran's complaints of persistent symptoms including diarrhea, abdominal distension, and nausea.  Colonoscopy results from 2012 yielded normal results.  Biopsies of the upper and lower gastrointestinal (GI) tract were also normal.  The examiner also acknowledged the Veteran's complaints of severe GI symptoms upon eating, which impacted her ability to work and limited her ability to travel.  In a March 2016 addendum opinion, the examiner opined that the Veteran's lower GI symptoms, standing alone, do not prevent her from substantially gainful employment.  Home-based employment, without the need of travel to and from work, was noted as a reasonable alternative.

In April 2016, the RO referred the Veteran's claims for entitlement to TDIU prior to March 4, 2014 and an evaluation in excess of 30 percent disabling for the Veteran's service connected irritable bowel syndrome for administrative review on an extra-schedular basis.  In an August 2016 administrative opinion, the DCPS concluded that the totality of the evidence failed to support an extra-schedular evaluation for the Veteran's service-connected condition.  In support of that conclusion, the DCPS noted that the Veteran's medical records are negative for extended periods of hospitalization due to IBS.  DCPS also noted that the evidence also failed to show that her disabilities result in a marked interference with employment that renders application of the rating schedule standards impractical.  

The Board notes that VA regulations recognize that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2016).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.114.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016). 

With regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under DCs 7301 to 7329.  The Veteran's gastrointestinal disability picture is predominately characterized by diarrhea, nausea, and abdominal distress.  As the rating criteria set forth in DC 7319 are based on these symptoms, the Veteran's service-connected gastrointestinal disability is most appropriately rated under DC 7319. 

In an August 2016 Statement of the Argument, the Veteran contends that the Board should reject the conclusions of the DCPS, grant a separate rating of 60 percent disabling for impairment of sphincter control under DC 7332, or, in the alternative, remand the Veteran's claim for a new VA examination.  In support of these contentions, the Veteran states that the totality of the evidence supports a conclusion that her pattern of symptoms were not contemplated by the assigned rating code and that her disability has rendered her unemployable.  Further, the Veteran notes that VA examinations in December 2007, March 2010, April 2011 and November 2013 all noted symptoms including fecal incontinence, fatigue, bloating, flatulence, an inability to gain weight, and leakage of liquor stool which are not specifically referenced by DC 7319.  While the Board recognizes the Veteran's assertions, it notes that the assignment of a disability rating reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The predominant disability picture may not, in all cases, reflect every symptom reported by the Veteran and VA is not required to explore the nature and etiology of each symptom individually.  

In this case, the Board finds no basis for evaluating the Veteran's service-connected IBS under any other provisions pertaining to the digestive system.  The disability is specifically contemplated by the diagnostic code for "irritable colon syndrome," which means that it is inappropriate to rate the condition under any other diagnostic code.  See 38 C.F.R. § 4.20 (2008); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Veteran also contends that the examiners' opinions in the April 2011, November 2013, and February 2016 VA examinations recognize that the Veteran's GI symptoms cause a functional impact to her employability as frequent diarrhea and anal leakage requires the Veteran to work near a restroom or use adult diapers.  While the Board acknowledges the opinions noted, it also notes that none of the examiners opined that the Veteran was unemployable.  In fact, the examiner in a March 2016 addendum opinion noted that Veteran's condition would not preclude home-based employment.  Further, the Veteran's own lay statement asserts that anal leakage occurs in relation to coughing; a symptom associated with her co-existing condition, COPD and not her GI symptoms.

Although the Veteran is competent to report on observable symptoms and their impact to the extent that they are capable of lay observation, the Veteran's ability to opine on the occupational impact of such symptoms is limited and beyond the scope of a lay opinion.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the medical evidence of record does not reveal a worsening of symptoms, as diagnostic evaluations of the Veteran's upper and lower gastro-intestinal (GI) tract yielded normal results.  Accordingly, the Board will afford more probative weight to the VA examination opinions. 

In summary, the Veteran's symptoms of IBS are fully and properly contemplated by the assigned 30 percent schedular evaluation.  Accordingly, the Veteran's claim for an extraschedular evaluation in excess of 30 percent for IBS is denied.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Entitlement to a total disability rating due to individual unemployability (TDIU) on an extraschedular basis for the period prior to March 4, 2014.

The Veteran seeks TDIU on an extraschedular basis for the period prior to May 4, 2014.  She contends that her service connected IBS has prevented her from following and maintaining gainful employment since 2003.  As a preliminary matter, the Board notes that the evidence of record indicates that the Veteran was employed until February of 2006.  

TDIU is assigned when a service-connected disability results in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2017).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a) (2017).  It is undisputed that the Veteran did not meet the criteria for a schedular TDIU prior to March 4, 2014, as her only service-connected disability at that time was IBS at 30 percent disabling.  See 38 C.F.R. § 4.16(a) (2017).

However, regulations provide that if the percentage requirements are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321 (b), 4.16(b) (2017).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the DCPS for extraschedular consideration.

In this case, the RO submitted the Veteran's TDIU claim to the DCPS for extraschedular consideration in April 2016.  In an August 2016 administrative opinion, it was concluded that the evidence failed to show that the Veteran's disabilities had a marked interference with employment that rendered application of regular rating schedular standards impractical.  In support of this conclusion, the Director noted that the Veteran's medical records are negative for extended periods of hospitalization due IBS related symptoms.  Further, a March 2016 VA examination indicated that the Veteran's condition does not preclude home-based work.  The opinion also noted the Veteran's employment records that indicated her tenure with the Huntington VA Regional Office concluded in February 2006.

In analyzing the meaning of "substantially gainful employment," courts have concluded that "the test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish "100 percent unemployability" to prove an inability to maintain a "substantially gainful occupation;" the use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

To be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Unlike the general disability rating schedule, which is based on the average work-related impairment caused by a disability, a claim for "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, training in business administration and computer programming, and history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and part-time work as a tutor).

The Board notes that the Veteran's employment history includes 25 years of service as a field examiner with VA's Huntington Regional Office.  She held this position until February 2006, when the Veteran contends, she was discharged due to excessive absenteeism related to her IBS.

The evidence shows that the Veteran was granted Social Security Administration (SSA) disability benefits for several conditions, including IBS, in July 2006, effective April 2005. While the decision by the SSA is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes in this matter.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  The Board recognizes that under SSA rules, the Veteran became disabled in June 2004.  

The Board notes that Veteran was afforded multiple VA examinations to assess the nature, etiology, and current severity of her symptoms related to IBS.  During a February 2016 VA Examination, the Veteran reported that she was unable to function in a work capacity due to combination of the frequency of her intestinal problems and her co-existing health conditions including a service-connected anxiety disorder and a cardiac condition.  She also notes routine use of adult diapers associated with fecal leakage and stress incontinence precipitated by her COPD condition that causes frequent coughing spells.  The Veteran denies improvement in her GI condition since 2015.  Following the clinical evaluation, the examiner noted that the Veteran does not use OTC medications or any other form of treatment for her IBS.  Colonoscopy results from 2012 yielded normal results.  Biopsies of the upper and lower GI tract were also normal.  The examiner noted that the Veteran's condition does not require continuous medication or surgical intervention.  The symptoms identified include watery diarrhea, abdominal distension, nausea, frequent episodes of bowel disturbance with abdominal stress.

In a March 2016 addendum opinion, the examiner acknowledged the Veteran's complaints of frequent bouts with abdominal cramps, explosive gassy watery diarrhea 3-4 times per day following meals, and frequent coughing spells that cause spontaneous fecal leakage.  However, he opined that the Veteran's lower GI symptoms, standing alone, do not prevent her from substantially gainful employment.  Home-based employment, without the need of travel to and from work, was noted as a reasonable alternative.

The Board recognizes the Veteran's Appellate Brief asserting an entitlement to an extraschedular evaluation for her IBS.  Therein, the Veteran contends that the March and February 2016 VA examination provided insufficient and inconsistent rationales as to the Veteran's employability and that the Board should reject the DCPS opinion.  The Board rejects the Veteran's claims regarding insufficient and/or inconsistent rationales provided in the February and March 2016 VA examinations.  In February 2016, the examiner noted that the Veteran's complaint of symptoms and that upper endoscopy and colonoscopy results were normal.  There is no evidence that over-the-counter or prescription medications were not used to treat the Veteran's condition.  No other form of medical intervention, including surgery, was reported.  The examiner noted and acknowledged the Veteran's contention that the combination of her coexisting health conditions, including IBS, has impaired her ability to work.  However, in an addendum opinion, the examiner concluded that the Veteran's GI condition, standing alone, does not preclude her ability to work.  Home-based employment would avoid the Veteran's need to abstain from meals or avoid travel.  In each opinion noted, the Veteran's lay contentions were considered; however, the medical evidence did not reveal an increase in symptomology or inability to sustain employment.  In any event, the Board would point out that these opinions were rendered in 2016, well after TDIU had been established as of March 4, 2014.

The Board recognizes that the Veteran is competent to report on the nature and perceived impact of her symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has limited competence to opine on the occupational impact of such symptoms, as this is beyond her lay competence.  While the Board is sympathetic to the Veteran's contentions that her symptoms have worsened, the medical evidence does not support her claims.  Here, the Veteran does not use OTC medications or receive any other form of treatment for her IBS symptoms.  Recent diagnostic procedures yielded normal results.  Under the circumstances, the Board finds the VA medical opinions more probative.

Upon review of the evidence of record, the Board finds that the Veteran's service connected disabilities, to include IBS, did not render her unemployable prior to May 4, 2014, and the claim must be denied.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim is denied.



ORDER

The Veteran's claim for an extraschedular evaluation in excess of 30 percent for IBS is denied.

The Veteran's claim for entitlement to TDIU on extraschedular basis prior to March 4, 2014 is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


